SALCINES, Judge.
International Wire Corporation, Whirlpool Corporation, General Electric Company, and Dayco Products, Inc. appeal the nonfinal orders that denied their Motion for Change of Venue, Motion to Abate or Dismiss for Lack of Subject Matter Jurisdiction, and Motion for Severance or for Separate Trials. This court has jurisdiction to consider the denial of the motion for change of venue pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(A). We affirm the denial of that motion.
The trial court’s rulings on the remaining motions are nonfinal, nonappealable orders. This court treats the appeal of these orders as a petition for writ of cer-tiorari. As the petitioners have failed to establish that the nonfinal orders create material harm which would be irreparable by postjudgment appeal the petition is dismissed. Parkway Bank v. Fort Myers *160Armature Works, Inc., 658 So.2d 646, 649 (Fla. 2d DCA 1995).
Appeal affirmed; petition for writ of certiorari dismissed.
BLUE, C J., and CASANUEVA, J., concur.